                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

JEFFREY A. DEBOER, AS SPECIAL
ADMINISTRATOR FOR THE ESTATE OF
ROBERT E. DEBOER, JR., DECEASED,
                                                                          4:18CV3151
                        Plaintiff,
                                                                      STIPULATED
        vs.
                                                                   PROTECTIVE ORDER
UNITED STATES OF AMERICA,

                        Defendant.

        Upon a showing of good cause in support of the entry of a protective order to control the

discovery and dissemination of confidential or proprietary information in this case (hereafter

collectively referred to as “Confidential Information”),

        IT IS ORDERED THAT:

        1.      Confidential Information will include confidential or proprietary business information.

For purposes of this Order, the following categories of documents and information will generally be

considered “Confidential Information” and subject to this Protective Order:

                •     Plaintiff’s medical or healthcare records;

                •     Plaintiff’s tax records;

                •     Confidential or proprietary business information.

        2.      Confidential Information subject to this Protective Order may, depending on the

content, be included in a variety of documents, including but not limited to, Agency records, documents

produced pursuant to written discovery, answers to interrogatories, responses to requests for admission,

deposition testimony, including all copies thereof, and other information disclosed in the context of

discovery of this case by either party or disclosed pursuant to the discovery procedures created by the

Federal Rules of Civil Procedure.
        3.      Confidential Information shall not be disclosed or used for any purpose except the

preparation and trial of this case, Jeffrey A. DeBoer, as Special Administrator for the Estate of Robert

E. DeBoer, Jr., Deceased v. United States of America, and will not be used in any other litigation.

        4.      Confidential Information shall not, without the consent of the party producing it or

further Order of the Court, be disclosed except that such information may be disclosed to:

                a.      attorneys actively working on this case;

                b.      any person who previously received or authored the materials;

                c.      persons regularly employed or associated with the attorneys actively
                        working on the case;

                d.      Plaintiff, Jeffrey A. DeBoer, as Special Administrator;

                e.      Defendants and Representatives of Defendants;

                f.      treating medical providers, expert witnesses, and consultants retained in
                        connection with this proceeding;

                g.      mediators, facilitators, or other persons retained by the parties to assist in the
                        resolution of this matter, and their staff;

                h.      the Court and its employees (“Court Personnel”);

                i.      stenographic reporters who are engaged in proceedings necessarily incident to
                        the conduct of this action; and

                j.      deponents, witnesses, or potential witnesses;

                k.      at hearings or trial, to the extent admissible.

        5.      Prior to disclosing any Confidential Information to any person listed above (other than

counsel, Plaintiff, Defendants and Representatives of Defendants, persons employed by counsel,

mediators and facilitators, Court Personnel, and stenographic reporters), counsel shall inform such

person that the document(s) being provided are subject to the Protective Order.

        6.      Documents shall be designated as Confidential Information by counsel by placing or

affixing on them (in a manner that will not interfere with their legibility) the following notice:

                                                    2
“CONFIDENTIAL” or “SUBJECT TO PROTECTIVE ORDER” or a substantially similar

designation. If the document did not originate from the party seeking to affix the Confidential

Information label, or was not produced in this action by that party, the Confidential Information

designation will occur upon written notice of that designation provided to all counsel of record within

thirty (30) days after receipt of the information or document containing Confidential Information.

Subject to the procedures in Paragraph 8, upon such notice the document will be treated as Confidential

Information within the meaning of this Protective Order.

        7.      Whenever a deposition involves the disclosure of Confidential Information, the

deposition or portions thereof shall be designated as confidential by counsel and shall be subject to the

provisions of this Protective Order. Such designation shall be made on the record during the deposition

whenever possible, but a party may designate portions of depositions as containing Confidential

Information after transcription, provided written notice of the designation is promptly given to all

counsel of record within thirty (30) days after notice by the court reporter of the completion of the

transcript.

        8.      A party may object to the designation of Confidential Information by giving written

notice to the party designating the disputed information as Confidential Information. The written

notice shall specifically identify the information to which the objection is made. If the parties cannot

resolve the objection, it shall be the obligation of the party objecting to the designation as Confidential

Information to file an appropriate motion requesting that the Court determine whether the disputed

information should be subject to the terms of this Protective Order. Such motion must generally be

filed within thirty (30) days after submitting written objection to the Confidential Information

designation. If such a motion is timely filed, the disputed information shall be treated as Confidential

Information under the terms of this Protective Order until the Court rules on the motion. In connection

with a motion filed under this provision, the party designating the information as Confidential

                                                    3
Information shall bear the burden of establishing that good cause exists for the designated information

to be treated as Confidential Information.

        9.      Confidential Information may be filed with the Court to the extent reasonably

necessary to support motions or other matters related to the litigation. If any Confidential Information

must be filed with the Court, such Confidential Information shall be filed under seal, restricted access

or redacted, as appropriate.

        10.     At the conclusion of this case, each document and all copies thereof which have been

designated as Confidential Information shall be returned to the party designating them as confidential.

The parties may agree to destroy documents containing Confidential Information by way of a mutually

agreed-upon procedure.

        11.     A party or counsel may not unilaterally modify any document so as to remove it from

the protections of this Protective Order. Any document subject to this Protective Order when produced

will remain protected unless the parties agree in writing to remove the designation, or as otherwise

ordered by the Court.

        12.     This Protective Order may be amended by written stipulation of the parties, or by the

Court for good cause shown upon notice to all counsel and an opportunity to be heard. This Protective

Order is without prejudice to the right of any party to admit Confidential Information as evidence or

in this action contest the admissibility, discoverability, or privileged status of any document or

information.

        Dated this 3rd day of April, 2019.

                                                       BY THE COURT:


                                                       s/ Cheryl R. Zwart
                                                       CHERYL R. ZWART
                                                       United States Magistrate Judge



                                                   4
